Citation Nr: 0908368	
Decision Date: 03/06/09    Archive Date: 03/12/09

DOCKET NO.  06-32 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to service connection for a right eye disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1987 to July 
1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2006 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claim for service connection for a right eye 
disability.  The Veteran testified before the Board in May 
2007.  


FINDING OF FACT

The Veteran does not have a right eye disability that is 
causally or etiologically related to service.   


CONCLUSION OF LAW

The Veteran's current right eye disability was not incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1110, 
1131, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303. 

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. 
Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  Service connection for certain chronic 
diseases will be rebuttably presumed if they are manifest to 
a compensable degree within one year following active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2008).  The Veteran's right eye 
disabilities, however, are not conditions subject to 
presumptive service connection.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.30(d). 

The Veteran's March 1987 enlistment examination reports 
uncorrected visual acuity in the right eye as light 
perception only.  He was noted to have defective vision and 
amblyopia in the right eye, but these were not considered to 
be disabling.  He was also found to have the long limbs 
suggestive of Marfan's Syndrome but no joint or cardiac 
abnormality as well as no significant eye abnormality.  On 
separation examination in April 1995, uncorrected visual 
acuity in the right eye was over 20/400.  The Veteran was 
also found to have a right corneal scar.  

Post-service VA medical records dated from January 2005 to 
March 2005 show that the Veteran received treatment for 
possible cataract formation in the right eye and keratoconus 
of the right eye.  Private medical records dated in March 
2005 to April 2005 show that the Veteran received a corneal 
transplant in the right eye for his keratoconus and corneal 
scar in March 2005.  

The Veteran's wife submitted an August 2005 lay statement in 
which she reported that the Veteran had suffered a right eye 
injury in January 1994 during his period of active service in 
Somalia.  She stated that she remembered the Veteran calling 
her to inform her that he was doing well.  She also reported 
that she and the Veteran did not know that he had a corneal 
scar until it was noted on his April 1995 separation 
examination.  

On VA examination in January 2006, the Veteran reported a 
history of having been poked in the right eye with a finger 
during military service.  The examiner stated that he could 
not ascertain the effect that this may have had on the 
progression of the Veteran's keratoconus.  The Veteran also 
complained that he had never had good vision in his right 
eye, and the examiner noted the possibility of amblyopia.  
Examination of the right eye revealed the best corrected 
visual acuity to be 20/70.  Confrontation fields and 
extraocular motions were full.  The pupils were 3 
millimeters, round, regular, and reactive with no afferent 
defect.  The lids, lashes, and external lacrimal system were 
normal except for 2 millimeters of ptosis of the upper right 
eyelid.  The examiner noted that the Veteran had been on 
topical steroids for several months following his 
keratoplasty of the right eye.  There was an essentially 
clear penetrating keratoplasty of the right eye with intact 
double-shoelace sutures.  There were a number of Descemet's 
folds in the graft that came very close to the optical 
center.  The anterior chamber, lens, and vitreous were clear.  
The macula, vessels, and periphery were normal.  The examiner 
reviewed the claims file and diagnosed the Veteran with 
status post penetrating keratoplasty of the right eye due to 
keratoconus.  He did not relate the Veteran's keratoplasty to 
the right corneal scar found upon his separation from 
service.  He also found that the Veteran had ptosis of the 
upper right eyelid that was possibly secondary to topical 
steroid therapy in association with the corneal transplant.    

At a July 2006 VA examination, the Veteran stated that he had 
been poked in his right eye in 1994 and treated in a field 
medical facility.  He reported that he had been given a patch 
to wear for a week and had also been told that he had a 
corneal scar.  The examiner explained that the most likely 
injury sustained by a finger poke would have been a corneal 
abrasion if the finger or fingernail had struck the Veteran's 
cornea.  He further stated that if this had been the case, 
then no corneal scar would have developed from such an injury 
unless there had been a serious infection, of which there had 
been no record.  Upon review of the Veteran's entire claims 
file, the examiner was unable to find a record of the right 
eye injury or treatment for the right eye injury.  
Examination revealed a clear corneal graft of the right eye 
with best-corrected visual acuity of 20/60+.  No other ocular 
abnormalities were found.  The examiner diagnosed the Veteran 
with clear corneal graft of the right eye that had been 
performed for keratoconus.  He opined that he would have to 
resort to mere speculation to determine whether the Veteran's 
right eye injury had somehow precipitated his keratoconus, 
complicated by acute corneal hydrops, which could itself 
produce corneal scarring.  He explained that the question of 
whether the Veteran's current right eye condition was related 
to the finger poke in service could not be resolved clearly 
since the claims file was incomplete.  Regarding whether the 
Veteran had Marfan's Syndrome, the examiner found that the 
Veteran did not carry this diagnosis due to the lack of 
joint, cardiac, or ocular findings consistent with Marfan's.  

The Veteran testified before the Board at a travel board 
hearing in May 2007.  Testimony revealed that the Veteran was 
poked in the right eye during his period of service in 
Somalia, causing him to wear an eye patch for multiple days.  
He testified that he did not realize that he had a corneal 
scar until his separation examination.  He reported being 
diagnosed with a corneal scar and keratoconus in 2005 and 
receiving a corneal transplant in March 2005.  He stated that 
he had vision problems in his right eye upon enlistment into 
service but that his vision had not gotten worse than it had 
been before he entered service.  He testified that before his 
corneal transplant, he had suffered from throbbing, redness, 
swelling, and hazy vision in the right eye.  He reported that 
he had started experiencing these symptoms around 1997.  

The Board finds that service connection for refractive 
amblyopia is not warranted.  The Veteran's amblyopia of the 
right eye is a developmental disorder that is not entitled to 
service connection without evidence of aggravation.  
38 C.F.R. § 3.303(c) (2008);  VAOPGCPREC 82-90 (July 18, 
1990), 56 Fed. Reg. 45711 (1990).  Here, the Veteran's 
medical records are negative for evidence of aggravation by a 
superimposed disease or injury.  Therefore, service 
connection for the Veteran's amblyopia of the right eye is 
not warranted.  

Additionally, refractive error of the eyes is not a 
disability for VA purposes.  Accordingly, a disorder which is 
not a disability for VA purposes cannot be service-connected, 
absent evidence of aggravation by superimposed disease or 
injury.  38 C.F.R. §§ 3.303(c), 4.9; Sabonis v. Brown, 6 Vet. 
App. 426 (1994); Monroe v. Brown, 4 Vet. App. 513, 514-515 
(1993); Carpenter v. Brown, 8 Vet. App. 240 (1995); 
VAOPGCPREC 67-90 (July 18, 1990), 55 Fed. Reg. 43253 (1990); 
VAOPGCPREC 82-90 (July 18, 1990), 56 Fed. Reg. 45711 (1990); 
VAOPGCPREC 11-99 (Sept. 2, 1999), 65 Fed. Reg. 6257 (2000).  
This includes refractive error due to such eye disorders as 
myopia, presbyopia, and astigmatism.  Therefore, the 
Veteran's defective vision of the right eye cannot be 
service-connected absent evidence of aggravation.  The 
Veteran's medical records are negative for evidence of 
aggravation by a superimposed disease or injury.  The 
Veteran's defective vision of the right eye accordingly may 
not be service connected in this case.  

The Veteran has also been diagnosed with possible cataract 
formation of the right eye and ptosis of the upper right 
eyelid.  However, there is no medical evidence of record that 
relates any of those disabilities to the Veteran's service.  
The January 2006 VA examiner opined that the ptosis of the 
upper right eyelid was possibly secondary to topical steroid 
therapy in association with the corneal transplant.  
Regarding the Veteran's possible cataract, no treating 
provider has related this disability to the Veteran's period 
of active service at any time.  

With respect to the Veteran's keratoconus and right corneal 
scar, the Board finds that these disabilities are not related 
to his period of active service.  The January 2006 and July 
2006 VA examiner found that the Veteran's keratoplasty of the 
right eye had been due to his keratoconus and not the right 
corneal scar that had been found on the April 1995 separation 
examination.  He also found that it would be mere speculation 
without a record of the right eye injury to determine whether 
the Veteran's right eye injury had somehow precipitated his 
keratoconus, complicated by acute corneal hydrops.  He 
explained that the most likely injury sustained by a finger 
poke would have been a corneal abrasion, and that no corneal 
scar would have developed from such an injury unless there 
had been a serious infection, of which there had been no 
record.  He further stated that keratoconus that had been 
complicated by acute corneal hydrops could produce corneal 
scarring by itself.  An evaluation of the probative value of 
medical opinion evidence is based on the medical expert's 
personal examination of the patient, the examiner's knowledge 
and skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  
The Board finds that the January 2006 and July 2006 VA 
medical opinions finding that it would be mere speculation to 
relate the Veteran's current right eye condition to the 
finger poke in service are probative and persuasive based on 
the examiner's comprehensive review of the claims file, 
thorough and detailed examination of the Veteran, and 
adequate rationale for the opinion.  Moreover, there are no 
contrary competent medical opinions of record.  

The Board has considered the Veteran's and his wife's 
assertions that his current right eye disabilities are 
related to his service.  However, as laypersons, the Veteran 
and his wife are not competent to give a medical opinion on 
causation or aggravation of a medical condition.  Bostain v. 
West, 11 Vet. App. 124 (1998); Routen v. Brown, 10 Vet. App. 
183 (1997); Espiritu v. Derwinski, 2 Vet. App. 492 (1992) 
(layperson is generally not capable of opining on matters 
requiring medical knowledge).  The Board acknowledges that 
the Veteran and his wife are competent to give evidence about 
what they experienced.  Layno v. Brown, 6 Vet. App. 465 
(1994).  Competency, however, must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67 (1997).  

The Board finds that the weight of the medical evidence 
indicates that the Veteran's right eye disabilities were not 
caused or aggravated by any incident of service.  As the 
preponderance of the evidence is against the claim for 
service connection for a right eye disability, the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2008).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide."  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in July 2005 and a rating 
decision in February 2006.  These documents discussed 
specific evidence, the particular legal requirements 
applicable to the claim, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claim with 
an adjudication of the claim by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the August 2006 
statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained medical examinations in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER

Service connection for a right eye disability has been 
denied.  



____________________________________________
D.C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


